Exhibit 10.1 EXCLUSIVE LICENSE AGREEMENT* THIS EXCLUSIVE LICENSE AGREEMENT (this "Agreement"), is made and effective this23rdday of September, 2013, by and among, Kendall Jenner, Inc. located at 2173 t Ventura Blvd., Suite 300, Woodland Hills, CA 91364 ( "Licensor"), and ID Perfumes Inc., a Nevada corporation, located at 1allandale Beach Blvd, Suite 402, Hallandale Beach, Florida 33009 ("ID Perfumes" or "Licensee") WHEREAS, Kendall Jenner ("Artist") has licensed her name, likeness, image, voice and other attributes of her personality and the right to provide her services in connection therewith to Licensor along with the right to sublicense them to third parties. WHEREAS , Licensor is or will be the sole owner of the Trademark, as defined hereinafter, including all registrations and applications for registration of, and/or common law rights in and to the trademark "Kendall Jenner" (collectively, the "Trademark"). WHEREAS , Licensee desires to license from Licensor, and Licensor desires to license to Licensee, the right to use the Trademark, solely in connection with the design, manufacture, marketing, distribution and sale of the Products, as defined hereinafter , within the Territory , as defined hereinafter , as provided in this Agreement ; NOW, THEREFORE , in consideration of the mutual obligations and promises made in this Agreement, and for other good and valuable consideration the receipt and sufficiencyof which are hereby acknowledged, the parties hereto agree as follows: 1.Definitions .The term s listed below shall have the following meanings: "Trademark" shall mean the Kendall Jenner trademark , and all registrations and applicationsfor registration thereof, and common-law rights therein and thereto. "Agreement Mark" shall mean any trademark for Products developed under this Agreement , incorporating the Trademark , and all registrations and applications for registration thereof , and common-law rights therein and thereto. "Wholesale Net Sales" means gross amounts of shipments, as invoiced , directly or indirectly, by or under authority from Licensee, of Products, in any transaction in commerce, through theDistribution Channels, less, without double counting, (a) all customary trade discounts and allowances to the extent actually taken, (b) quantity discounts, separately shown on invoices and properly taken by customers (provided, however, that such discounts will not exceed ****of net invoice sales (sales to distributors at distributor pricing shall not be considered a quantity discount)); and (c) all returns of Products for credit (returns shall be allocated as discounted or full-price in the ratio of actual discount s given). All of the allowable discounts and deductions listed in (a) through (c) above shall only be permitted to the extent they *Certain marked portions of the exhibit have been omitted based on a request for confidential treatment.Non-public information that has been redacted has been filed with the Commission. 1 (i) are supported by credit memoranda and/or invoices issued to customers, (ii) represent actual discounts, allowances and credits (and not reserves therefor) and (iii) are not the result of or in connection with the purchase or return of any product or service other than Products.In computing Net Sales, no direct or indirect expenses or costs incurred in connection with paying royalties due under this Agreement (including transferring funds for royalties or converting currency into United States Dollars if applicable) or manufacturing, selling, distributing, importing or advertising the Products shall be deducted, nor shall any deduction be made for uncollectible accounts.If sales are made to any party controlled by, controlling, under common control or otherwise affiliated with or related to Licensee, (x) the Net Sales shall be computed based upon the regular wholesale price for such Products charged to unrelated third parties if such regular wholesale price is higher than what is actually charged and (y) discounts, deductions and credits shall be no greater than those allowed to unrelated third parties.No costs incurred, including but not limited to those incurred by Licensee, customers or other thirdparties, in the manufacturing, selling, marketing , advertising or distributing of the Products shall be deducted. All transactions shall be at arm's length for fair market value. "Exclusive Product Categories" shall mean women 's and children's fragrances included in Class 3.If requested by Licensee and approved by Licensor in writing, Exclusive Product Categories shall also include men's fragrances included in Class 3. "Non-Exclusive Product Categories" shall (i) mean scented personal beauty products for men, women and children included in Class 3 (other than fragrances) but only to the extent included with Exclusive Product Categories in a "Gift with Purchase" package or gift set and full sized sellable fragrance ancillaries (i.e. body lotion, shower gel, body mist, deodorants, creams, powders and/or other fragrance related complimentary items in Class 3) and (ii) any other related products approved by Licensor and customarily used in Collateral Materials and Gift with Purchases and included with Exclusive Product Categories. "Products" shall mean the Exclusive Product Categories and Non-Exclusive Product Categories embodying the Trademark and/or the AgreementMark. "Exclusive Products" shall mean the Exclusive Product Categories embodying the Trademark and/or the Agreement Mark and "Non­ Exclusive Products" shall mean the Non -Exclusive Product Categoriesembodyingthe Trademark and/or the Agreement Mark. "Collateral Materials" shall mean all packaging , labels, press releases, advertising, promotion displays, testers, samples, or other materials of any and all types prepared in connection with the Products. "Initial Term " shall be Five (5) years. Year 1 shall commence upon the Effective Date and end on the earlier to occur of the first anniversary of the Launch Date and twelve ( 12) months following the execution of the Agreement , provided reasonable cooperation from the Licensor. 2 "Annual Period" shall mean each consecutive 12 month period during the Term; provided however, that the first Annual Period shall begin on the Effective Date and end on the earlier to occur of the first anniversary of the Launch Date and twelve (12) months following the execution of the Agreement , provided reasonable cooperation from the Licensor (the "First YearEnd Date"); and provided further that each subsequent Annual Period shall be measured fromthe First Year End Date and each subsequent anniversary thereof during the Term. "Term" shall mean the Initial Term, together with all validly exercised renewal terms, as further described herein. "Effective Date" shall mean the date the Agreement is fully executed as stated above. "Launch Date" shall mean the first fragrance launch of the Exclusive Products, which will be scheduled for introduction on or about May 20 14. "Royalty" or "Royalties" shall mean ***percentof Wholesale Net Sales. "Distribution Channels" shall mean department stores, mass retailers, perfumeries, duty free shops, international distributors, online eCommerce retailer s, and any other accounts that carry products similar in prestige and trademark or recognition as the Products. Notwithstanding anything to the contrary contained herein , Distribution Channels shallnotincludediscount stores, "odd lot", oversale or remnant retailers, or any other "off price" or surplus outlet unless approved by Licensor in writing. "Territory" shall mean worldwide. 2.Rights. a.Licensor hereby grants to ID Perfumes an exclusive (as to the Exclusive Product Categories)and a non-exclusive (as to the Non-Exclusive Product Categories)royalty bearing, license to create, conceive of, develop, produce , manufacture , import , design, market, sell and distribute the Products at ID Perfumes' cost and expense during the Term in the Territory, subject to the provisions of this Agreement.ID Perfumes hereby accepts such license and shall use its best efforts, to create, conceive of, develop, produce , manufacture , import , design, market, sell and distribute the Products. b.All rights not expressly granted to Licensee hereunder are expressly reserved to Licensor.Without prejudice to the generality of the foregoingand notwithstanding anything to the contrary contained herein, nothing shall prevent Licensor from licensing the right to use the Trademark, the Agreement Mark, Artist's name, likeness or any other attribute of Licensor's endorsement, identification, image or services in connection with any product (a "Competitive Product") competitive with, similar to or the same as the Products (other than Exclusive Products) provided , however, that any such Competitive Product which is the same as any of the Products listed in clause (i) of the definition of "Non-Exclusive Product s" is not branded with any Agreement Mark and is not the same scent as the Exclusive Products hereunder.Licensor *Certain marked portions of the exhibit have been omitted based on a request for confidential treatment.Non-public information that has been redacted has been filed with the Commission 3 shall retain all right, title and interest in and to the Trademarkand the Agreement Mark throughout the Territoryand in perpetuity which shall not be contested by Licensee nor shall Licensee assist others to do so. Other than as provided for herein, nothing in this Agreement shall give Licensee or any third party any interest or ownership right in the Trademark or the Agreement Mark.Licensee acknowledges the validity of the Trademark and the Agreement Mark and the secondary meaning associated with the Trademark and the Agreement Mark. Licensee acknowledges and agrees that all use of the Trademark or the Agreement Mark by Licensee and any goodwill generated by Licensee's use of the Trademark or the Agreement Mark shall inure solely to the benefit of Licensor.Licensee will ensure that no use of the Trademarkor Agreement Mark is unflattering or disparaging and that no statement is made that disparages any of Licensor, Kendall Jenner or any of her family members.Licensee shall not join any name or names with the Trademark so as to form a new mark or the Agreement Mark, unless and untilLicensor consents thereto in writing. c.Licensee acknowledges and agrees that there is valuable goodwill associated with the Trademark and the Agreement Mark and that the Trademark and the Agreement Mark has a secondary meaning in the mind of the public.Licensee further acknowledges and agrees that the Trademarkand the Agreement Mark (including all rights therein and goodwill associated therewith) shall be and remain insofar as Licensee is concerned the exclusive sole and complete Trademarkand the Agreement Mark of Licensor and its designees.Licensee shall not use nor authorize nor permit the use of the Trademark or the Agreement Mark in any manner at any time nor at any place not specifically licensed herein and all rights and interests of whatsoever nature with respect to the Trademark , the Agreement Mark and the Products which are not specifically granted to Licensee herein shall be and are specifically reserved to Licensor and/or its designees without limitation.Licensee shall exercise the rights granted under this Agreement strictly in accordance with the terms, conditions restrictions and limitations contained herein.Licensee acknowledges and agrees that its use of the Trademark and the Agreement Mark shall not create in Licensee's favor any right, title or interest and that all uses of and sale by Licensee (as are permitted under this Agreement) shall inure to the benefit of Licensor.It is agreed that all accounting and payments required herein shall survive and continue beyond the expiration or earlier termination of this Agreement.Wherever the obligations of Licensee or Licensor hereunder are expressed to be subject to a limit of time it shall be deemed that time shall be of the essence of this Agreement. d.Licensee shall cause to appear on all packaging of Products, (i) "the trademark , is licensed to ID Perfumes, Inc.; and such additional legends, markings and notices complying with the requirements of any law or regulation in the Territory and (ii) such legends, markings and notices as Licensor, from time to time, may reasonably request. e.Licensee shall, in consultation with Licensor and subject to the approval of Licensor, create one or more Agreement Marks for use hereunder.It is understood that the Agreement Marks shall be the sole and exclusive property of Licensor and Licensee shall immediately assign all right , title and interest it may have therein to Licensor, free of any liens charges or encumbrances. 4 3.IDPerfumesResponsibilities. ID Perfumesshallbe responsiblefor, amongother things, the following: a.Creating, conceiving of, designing, establishing and defining the line of Products to be offered , subject to Licensor 'sapproval rights as set out in Section 5 herein; b.Identifying and creating the full visual presentation for the Products, including the design, subject to Licensor's approval rights as set out in Section 5 herein; c.The complete sourcing and manufacturingof the Products, including the sample making; d.Providing all capital required for the manufacturing , marketing, distribution and sale of the Products; e.Creating all marketing for the Products, including but not limited to promptly reimbursing Licensor for Licensor's verifiable legal expenses associated with Licensor's conducting all searches on theAgreement Mark and other creative/artistic elements to ensure they are non-infringing; f.Creating gift with purchases and gift sets, subject to Licensor 's approval as set forth section 5 therein to promote the sale of the Products; g.Providing all distribution of the Products, subject to Licensor's approval rights as set out in Section 5 herein (for clarity, Distribution Channels, and customers of any type, do not require individual approval by Licensor provided they comply with the restrictions set forth in the definition of "Distribution Channels"); h.Selling the maximum quantity of Products consistent with the high standards and prestige represented by the Trademarkand the Agreement Mark throughout the "DistributionChannels"; i.Using best efforts to exploit the rights granted herein throughout the Territory; and j.Paying all costs and expenses associated with promotion of the Products, including, but not limited to all costs associated with marketing, advertising and launch events for the Products. k.Without limiting any of the foregoing, being solely responsible for ensuring that all uses of the Trademarkand the Agreement Mark hereunder by Licensee or anyone authorized under or through Licensee comply with applicable law. Licensee agrees that the Products are, and shall at all times during the term of this Agreement continue to be of first quality, use its best efforts to prevent any defects, and shall be produced and sold by Licensee in accordance with all national , state, local and other laws, regulations, rules and orders having applicability thereto. All advertising and promotional materials used by Licensee in connection with the sale of such Products will be true, accurate and complete and will comply with all national , state, local and other laws, regulations, rules and standards havingapplicability thereto. 4.Licensor's Responsibilities. Licensor shall be responsible for the following items: a.Subject to Section 3(e) above, providing , and maintaining all Trademark and Agreement Mark rights, copyrights and other intellectual property relating to the Trademark and the Agreement Mark . Other than costs associated with conducting searches on the Agreement 5 Mark to ensure that such mark is non-infringing , Licensor shall pay all costs associated with registering and maintaining the Trademark and the Agreement Mark, as set out in Section 16 herein; b.Providing input on the licensing strategy for the Products ; c.Providing design and advertising concept direction for the Products; d.Participating in Product approvals; e.Assist with public relations for the Productsas provided for hereunder. Notwithstanding anything to the contrary contained herein, no advice, consultation or input provided by Licensor hereunder shall be deemed a representation , warranty or guarantee of Licensor and it is understood that Licensor is not guaranteeing any minimum sales or other results. 5.Approvals; Samples; Inspection. Licensor shall be provided the opportunity to review and approve in writing all materials prepared in connection with allproducts ,fragrances, aromas, creative development , designs, naming/identificationand quality for the Products prior to the production and distribution thereof, including all uses of the Trademark or the Agreement Mark, including without limitation, in connection with all Products, packaging , Collateral Materials and all advertising and marketing materials, in accordance with the process indicated below: a.Licensee shall submit for Licensor's prior written approval all samples, prototypes, layouts and production ready samples for the Products and Collateral Material s at all stages of production and all hang tags, labels, packaging, advertising and promotional materials pertaining to the Products. Licensee may not develop, proceed to the next stage of development and/or production , manufacture,use, offer for sale, sell, advertise, promote , ship, distribute or otherwise exploit any Products or any Collateral Materials , in whole or in part , until it has receivedLicensor 's written approval of such Products, any use of Artist's name and/or likeness or Collateral Materials.Such approval may be granted, withheld, or revoked as Licensor, in its sole discretion determines. Licensor agrees that its approval rights with respect to Products or Collateral Materials will not affect Licensee's freedom to determine its own prices. If Licensor fails to disapprove in writing any of the submissions furnished to it by Licensee within seven (7) business days from the date of submission thereof, such failure shall be considered to be an approvalthereof. Within the seven (7) business day period , Licensor , or its agent(s), will communicate with Licensee if additional review time is needed and to provide an estimated number of days beyond the designated period within which Licensee can expect a final response. However, in no event shall the designated period exceed (10) business days from the date of submission to licensor. If Licensor fails to disapprove in writing (10) business days after the designated period of the submission thereof, such failure shall be considered an approval. b.Licensee shall furnish and ship, at Licensee 's expense , final production samples of each Product, including all related packaging , advertising and promotionalmaterials, as follows: a reasonablenumber of samples of each to Licensor sent directly to Licensor's agent (unless modified in writing by Licensor) at: Agency for the Performing Arts, 405 S. Beverly Drive, 6 Beverly Hills, CA 90212, Attn: Mr. Brian Dow.Thereafter, to enable Licensor to determine whether Licensee is maintaining quality , Licensee shall furnish and ship, at Licensee 's expense, within thirty (30) days following the close of each Annual Period , samples of each Product , including all related packaging, advertising and promotional materials, and Licensee 's annual catalogue (if any), and one (1) high-resolution digital photograph and/or transparency of each Product. At Licensor's expense, Licensor shall have the right at all reasonable times to inspect the site(s) of production of the Products.All Products and Collateral Materials, and the manner of sale, advertisement , promotion, shipment, distribution and exploitation of same, shall be of high quality, and in accordance with the high quality standards established by Licensor for the Trademark. c.Approval of any one use of the Trademark or the Agreement Mark shall not be deemed approval for any other use. d.Upon execution of the Agreement, Licensee shall designate in writing an individual to serve as Licensee's brand manager for the development of the Products . e.ID Perfumes shall, at its own expense, submit to Licensor all items required as stipulated herein. 6.Royalties and Reports. a.ID Perfumes shall pay royalties equal to *** of Wholesale Net Sales (the "Royalties ")on a quarterly basis within Thirty (30) days following the close of each calendar quarter in which there are any sales of Product s. With respect to the Artist, who is currently a minor (the "Minor"), ID Perfumes is hereby authorized and directed to deduct, until advised in writing by Licensor, fifteen percent (15%) of all gross earnings due and payable to the Licensor under this Agreement, and ID Perfumes shall deposit said fifteen percent ( 15%) into the Minor's Coogan Trust Account at City National Bank , 400 N. Roxbury Drive, Beverly Hills CA 90210, established and maintained for the benefit of said Minor in the State of California in accordance with California Family Code Section 6753.The Minor , and those acting on her behalf, hereby represent to ID Perfumes that said Coogan Trust Account names the Minor's parent(s) or legal guardian(s) as trustee(s) for the benefit of the Minor in accordance with the laws of the State of California. Licensor hereby authorizes and directs ID Perfumes to make all remaining payments payable to: Licensor 's Name: Kendall Jenner Inc. Licensor's Mailing Address: 2 1731 Ventura Blvd. Suite 300, Woodland Hills, CA 91364 Address Associated with Licensor's Account: 2 1731 Ventura Blvd. Suite 300, Woodland Hills, CA 91364 Ci ty National Bank oxbury Drive, Beverly Hills, CA 90210 Account # : *** ABA # **** *Certain marked portions of the exhibit have been omitted based on a request for confidential treatment.Non-public information that has been redacted has been filed with the Commission 7 All Royalties due Licensor hereunder shall be computed and paid in accordance with the Agreement herein and GAAP "generally accepting accounting principles."Each Royalty payment shall be accompanied by a complete, accurate and detailed statement broken down by country, if applicable, setting forth the quantity and the gross sale price of each of the Products sold (including sales for export) during the preceding calendar quarter and the computation of royalties due Licensor pursuant to this Agreement.Such statement shall be accompanied by payment of all Royalties due to Licensor in respect of each applicable sales.Licensee shall pay interest on late Royalty payments at seven percent (7%) per annum computed 30 days from the original due date until paid. Acceptance by Licensor of such payment and statement for any quarter shall not preclude Licensor from questioning their accuracy at any time during the Term or for two (2) years after the expiration of the Term.Each such Royalty statement shall be certified by an officer of Licensee as being true and accurate.Royalties shall be paid in United States Dollars, unless otherwise agreed to in writing by the parties, with the applicable exchange rate used as published in The Wall Street Journal on the date of Licensee's receipt of any Wholesale Net Sales in a foreign currency.Licensor shall be solely responsible for payment of all income and other taxes pertaining to the payment of Royalties. b.ID Perfumes shall keep true and accurate books of account and records (including but not limited to easily accessible electronic database records), in accordance with generally accepted accounting principles , consistently applied, covering all transactions relating to this Agreement and the license hereby granted. Such books of account and records, whether from ID Perfumes or its Affiliate(s), shall be kept available and safeguarded at Licensee's address and be recorded in the English language, for at least two (2) years after the Term. Licensor shall have the right to periodically audit the reports and other financial information related to this Agreement. Licensor and its duly authorized representatives shall have the right, upon five (5) business days written advance notice, during normal hours of business days, but not more than once per year (except with respect to any year in which a Deficiency (as defined below) is found , there is no limit), to examine and copy such books of account and record s, and all other documents and material s i n the possession or under the control of Licensee with respect to the subject matter and the terms of this Agreement.For the avoidance of doubt, Licensor and its designee may inspect may inspect all records of the Licensee's business that are necessary to ensure the accuracy of the reporting ofsales of Products and calculation of payments due hereunder , which may include reviewing data that does not relate to the Licensor's intellectual property. The cost and expense of such examination shall be borne by Licensor.If Licensor or its designee identifies underpayments and/or under-declarations and/or contract breaches that result in a judgment, settlement and/or payment in an amount in excess of four percent (4%) in the level of the Royalties declared for any reporting period (irrespective of whether or not the declaration results in a payment of Royalties over the GMR)ID Perfumes shall promptly pay (in addition to the unpaid Royalty and interest) the cost of the audit performed by Licensor. Licensee shall also bear the reasonable audit costs of an audit firm of Licensor's choosing to perform a follow-up examination/audit , to be commenced within twenty-four (24) months of the payment of the original audit findings.For the avoidance of doubt, receipt or acceptance by Licensor or its agent of the Royalty declarations/payments due pursuant to this Agreement or any statement delivered hereunder , shall not preclude Licensor from later (for a period of up to twenty-four (24) months after the expiration or earlier termination of this Agreement) questioning the accuracy and completeness of those declarations. 8 7.Deposit; Guaranteed Minimum Royalties. a.Upon execution of this Agreement , Licensee shall deliver to Licensor a non-refundable deposit (the "Deposit ") of ***. The Deposit shall only be credited against the GMR for the first Annual Period, as described below. b.During the Initial Term, ID Perfumes shall pay to Licensor earned Royaltiesona quarterly basis. For each Annual Period, ID Perfumes shall paytheguaranteedminimum royalty ("GMR") as set forth below: Initial Term/Annual Period Min. Wholesale Net Sales GMR Min. Advertising/Marketing Commitment ANNUAL PERIOD 1 $
